FILED
                            NOT FOR PUBLICATION                             JUL 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PHALLON LEON HARRIS,                             No. 08-17745

               Petitioner - Appellant,           D.C. No. 2:07-cv-00212-JAM

  v.
                                                 MEMORANDUM *
ANTHONY HEDGPETH,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Phallon Leon Harris appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Harris contends that he is entitled to statutory or equitable tolling because a

series of lockdowns impeded his access to the prison law library. This contention

fails because Harris has not demonstrated that an impediment or extraordinary

circumstance prevented him from timely filing his habeas petition, or that he

diligently pursued his rights. See Ramirez v. Yates, 571 F.3d 993, 998 (9th Cir.

2009); see also Bryant v. Schriro, 499 F.3d 1056, 1060 (9th Cir. 2007). Harris’

contention that he is entitled to an evidentiary hearing on the issue of tolling also

fails. See Tapia v. Roe, 189 F.3d 1052, 1058 (9th Cir. 1999).

      We construe Harris’ briefing of uncertified issues as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                     08-17745